Exhibit 10.18

PLACEMENT AGENCY AGREEMENT

December 4, 2006

National Securities Corporation
875 N. Michigan Avenue, Suite 1560
Chicago, IL 60611
Attn:  Brian Friedman, Director Corporate Finance

-and-

Brean Murray, Carret & Co., LLC
570 Lexington Avenue, 11th Floor
New York, NY 10022
Attn: John Fletcher, Senior Vice President Investment Banking

Re:          Redpoint Bio Corporation

Gentlemen:

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
National Securities Corporation and Brean Murray, Carret & Co., LLC, both
registered broker-dealers and members of the National Association of Securities
Dealers, Inc. (“NASD”) (collectively, together with their dealers, the
“Placement Agent”), shall be engaged by Redpoint Bio Corporation, a Delaware
corporation (“Redpoint”), to act as exclusive Placement Agent in connection with
the private placement (the “Offering”) of units (“Units”) of a to-be-named
public entity (“Pubco”), which is anticipated will become the publicly-traded
parent of Redpoint upon closing of the Offering.  Each Unit consisting of one
share of common stock of Pubco (the “Common Stock” or “Shares”) and a three-year
warrant to purchase 25% of the number of Shares purchased (“Warrants”) at an
exercise price of $3.75 per whole share.  The Offering will consist of a minimum
of 8,888,889 Units ($20,000,000) (the “Minimum Amount”) and a maximum of
12,444,444 Units ($28,000,000) (the “Maximum Amount”).  The Placement Agent
shall have the right to sell up to an additional 2,222,222 Units ($5,000,000) at
the same price per Unit.  Concurrently with the initial closing of the Offering,
Pubco will acquire by merger, through a wholly-owned subsidiary of Pubco, the
business of Redpoint and, with the proceeds of the Offering, continue the
existing operations of Redpoint as a publicly-traded company (the “Reverse
Merger”).

As part of or in conjunction with the Reverse Merger, Pubco will issue shares of
its Common Stock to Redpoint’s then-existing stockholders and to the investors
in the Offering as further described in the Memorandum (as hereinafter
defined).  As used in this Agreement, unless the context otherwise requires, the
term “Company” refers to Pubco and Redpoint on a combined basis after giving
effect to the Offering and the Reverse Merger.

The purchase price for the Units will be $2.25 per Unit (the “Offering Price”),
with a minimum investment of 20,000 Units ($45,000); provided, however, that
subscriptions in lesser amounts may be accepted in Redpoint’s and Placement
Agent’s discretion.  The Placement Agent shall not tender to Redpoint
subscriptions for any persons or entities who do not qualify as “accredited
investors,” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
as promulgated under Section 4(2) of the Securities Act of 1933, as amended (the
“Act”).  The Units will be offered until the earlier of the time that all Units
offered in the Offering are sold or February 5, 2007 (“Initial Offering
Period”), which date

1


--------------------------------------------------------------------------------


may be extended by Redpoint and the Placement Agent until April 6, 2007 (this
additional period and the Initial Offering Period shall be referred to as the
“Offering Period”).  The date on which the Offering is terminated shall be
referred to as the “Termination Date.”

With respect to the Offering, Redpoint and Pubco shall provide the Placement
Agent, on terms set forth herein, the right to offer and sell all of the Units
being offered.  Redpoint may, in its sole discretion, accept or reject, in whole
or in part, any prospective investment in the Units.  Purchases of Units may be
made by the Placement Agent and its officers, directors, employees and
affiliates. All such purchases, together with purchases by officers, directors,
employees and affiliates of Redpoint or Pubco, may be used to satisfy the
Minimum Amount if the Minimum Amount has not been subscribed for on or before
the end of the Offering Period.

The Offering will be made by Pubco solely pursuant to the Memorandum, which at
all times will be in form and substance reasonably acceptable to Redpoint, the
Placement Agent and their respective counsel and contain such legends and other
information as Redpoint, the Placement Agent and their respective counsel, may,
from time to time, deem necessary and desirable to be set forth therein. 
“Memorandum” as used in this Agreement means Redpoint’s Confidential Private
Placement Memorandum dated December 4, 2006, inclusive of all annexes, and all
amendments, supplements and appendices thereto.

1.             Appointment of Placement Agent.  On the basis of the
representations and warranties provided herein, and subject to the terms and
conditions set forth herein, the Placement Agent is appointed as exclusive
Placement Agent of Redpoint (and upon the initial closing on the sale of Units
and the consummation of the Reverse Merger, will be the exclusive placement
agent of Pubco which will assume all obligations under this Agreement) during
the Offering Period to assist Redpoint and Pubco in finding qualified
subscribers for the Offering.  The Placement Agent may sell Units through other
broker-dealers who are NASD members and may reallow all or a portion of the
Selling Commissions (as defined herein) and Placement Agent Warrants (as defined
herein) it receives to such other broker-dealers.  On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and to use its reasonable efforts to assist Redpoint in
finding subscribers of Units who qualify as “accredited investors,” as such term
is defined in Rule 501 of Regulation D, and to complete the Offering.  The
Placement Agent shall also assist Redpoint in the identification of Pubco and
the negotiation of the terms of the Reverse Merger.  The Placement Agent has no
obligation to purchase any of the Units.  Unless sooner terminated in accordance
with this Agreement, the engagement of the Placement Agent hereunder shall
continue until the later of the Termination Date or the Final Closing (as
defined below).

2A.          Representations and Warranties of Redpoint.  The representations
and warranties of Redpoint contained in this Section 2 are true and correct as
of the date of this Agreement, except as set forth in the disclosure schedule
attached hereto as Schedule 1.

(a)           Redpoint is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation. Redpoint
is duly qualified to transact business as a foreign corporation and is in good
standing under the laws of each jurisdiction where the location of its
properties or the conduct of its business makes such qualification necessary,
except where the failure to be so qualified would not, or could not reasonably
be expected to, have a material adverse effect on the (i) assets, liabilities,
results of operations, condition (financial or otherwise), or business or
business prospects of Redpoint or (ii) ability of Redpoint to perform its
obligations under this Agreement or the Agreement of Merger and Plan of
Reorganization to be entered into prior to the Closing by and among

2


--------------------------------------------------------------------------------



PUBCO, REDPOINT AND OTHER PARTIES (THE “MERGER AGREEMENT”) (HEREINAFTER REFERRED
TO AS A “REDPOINT MATERIAL ADVERSE EFFECT”).  REDPOINT DOES NOT DIRECTLY OR
INDIRECTLY CONTROL OR OWN ANY INTEREST IN ANY OTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE OR OTHER BUSINESS ASSOCIATION OR ENTITY.

(b)           Redpoint has all requisite corporate power and authority to
conduct its business as presently conducted and as proposed to be conducted. 
Redpoint has all requisite corporate power and authority to enter into and
perform its obligations under this Agreement and, immediately prior to the
Initial Closing, the Merger Agreement.

(c)           None of the execution and delivery of, or performance by, Redpoint
under this Agreement or, immediately prior to each Closing, the Subscription
Agreements, and the Merger Agreement, will conflict with any term or provision
of, or will result in the creation or imposition of any lien, charge, claim,
security interest, encumbrance, or other restriction (collectively, “Liens”)
upon any of the assets of Redpoint under, any other agreement or other
instrument to which Redpoint is a party or by which Redpoint or its assets are
bound, or any term of the charter, by-laws or other organizational documents of
Redpoint, or any license, permit, statute, rule or regulation applicable to
Redpoint or any of its assets, or any judgment, decree, or order of any court or
governmental body having jurisdiction over Redpoint, except as would not have a
Redpoint Material Adverse Effect.

(e)           No consent, authorization or filing of or with any federal court
or government authority of the United States is required by Redpoint in
connection with the consummation of the transactions contemplated herein, except
for required filings with the United States Securities and Exchange Commission
(the “SEC”) and applicable “Blue Sky” or state securities commissions relating
specifically to the Offering or the Reverse Merger.

(f)            The Memorandum did not, as of the date of the Memorandum, and as
of the date of any amendment or supplement thereto will not, include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(g)           The Memorandum has been prepared in conformity in all material
respects with all federal law applicable to the Offering and Redpoint, and is in
compliance with Rule 506 of Regulation D, the Act and the requirements of all
other rules and regulations of the SEC relating to offerings of the type
contemplated by the Offering, and the applicable state securities laws and the
rules and regulations of those jurisdictions in the United States wherein the
Placement Agent has informed Redpoint the Units are to be offered and sold. 
Redpoint has not taken, nor will it take, any action which conflicts with the
conditions and requirements of, or which would make unavailable with respect to
the Offering, the exemption(s) from registration available pursuant to Rule 506
of Regulation D or Section 4(2) and/or Section 4(6) of the Act.  None of
Redpoint or, to Redpoint’s knowledge, its affiliates, has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Rule 503 of Regulation D.

(h)           Redpoint owns its properties and assets free and clear of all
Liens, except such Liens which are either disclosed in the Memorandum or
otherwise arise in the ordinary course of business and do not, or could not
reasonably be expected to, materially impair Redpoint’s ownership or use of such
property or assets.  Redpoint is in compliance in all material respects with any
leases to which it is a party and, to its knowledge, with respect to any such
leases, holds a valid leasehold interest free of any Liens.

 (i)           Redpoint has authorized and outstanding the capital stock of
Redpoint as set forth in the Memorandum as of the date set forth therein.  All
outstanding shares of capital stock of Redpoint

3


--------------------------------------------------------------------------------


are duly authorized, validly issued and outstanding, fully paid and
non-assessable.  Except as referred to in the Memorandum: (i) there are no
outstanding options, warrants or other rights permitting or requiring Redpoint
or others to purchase or acquire any shares of capital stock or other equity
securities of Redpoint or to pay any dividend or make any other distribution in
respect thereof; (ii) there are no securities issued or outstanding which are
convertible into or exchangeable for shares of capital stock or other equity
securities of Redpoint and there are no contracts, commitments or understandings
to which Redpoint is a party, whether or not in writing, to issue or grant any
such option, warrant, right or convertible or exchangeable security; (iii) no
shares of stock or other securities of Redpoint are reserved for issuance for
any purpose; (iv) there are no voting trusts or other contracts, commitments,
understandings, arrangements or restrictions of any kind to which Redpoint is a
party with respect to the ownership, voting or transfer of shares of stock or
other securities of Redpoint, including without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights and (v) no person
holds a right to require Redpoint to register any securities of Redpoint under
the Act or to participate in any such registration.  The issued and outstanding
shares of capital stock of Redpoint conform to all statements in relation
thereto contained in the Memorandum and the Memorandum describes all material
terms and conditions thereof.  All issuances by Redpoint of its securities have
been registered or were exempt from registration under the Act and any
applicable state securities laws.

(j)            The financial statements, together with the related notes, of
Redpoint included in the Memorandum present fairly the financial position of
Redpoint as of the respective dates specified and the results of its operations
and cash flow for the respective periods covered thereby.  Except as set forth
in such financial statements or in the Memorandum, Redpoint has not incurred any
material liabilities of any kind, whether accrued, absolute, contingent or
otherwise or entered into any material transactions subsequent to September 30,
2006.

(k)           The conduct of business by Redpoint as presently and as proposed
to be conducted is not subject to continuing oversight, supervision, regulation
or examination by any governmental official or body of the United States or any
other jurisdiction wherein Redpoint conducts or proposes to conduct such
business, except as described in the Memorandum and except such regulation as is
applicable to life science, biotechnology, food ingredient and commercial
enterprises generally.  Except as described in the Memorandum, Redpoint has
complied with all applicable laws, regulations, judgments, decrees or orders of
any court or governmental agency or entity except where the failure to so comply
would not have a Redpoint Material Adverse Effect and has obtained all requisite
licenses, permits and other governmental authorizations to conduct its business
as presently conducted and to be conducted following the consummation of the
Merger, except to the extent the failure to obtain same could not reasonably be
expected to have a Redpoint Material Adverse Effect.  Redpoint has not received
any notice of any violation of, or noncompliance with, any federal, state, local
or foreign laws, ordinances, regulations and orders (including, without
limitation, those relating to environmental protection, occupational safety and
health, federal securities laws, equal employment opportunity, consumer
protection, credit reporting, “truth-in-lending”, and warranties and trade
practices) applicable to its business, the violation of, or noncompliance with,
which would have a Redpoint Material Adverse Effect, and Redpoint knows of no
facts or set of circumstances which would give rise to such a notice.

(l)            Each material contract of Redpoint that is disclosed in the
Memorandum describes the material terms of such contract in all material
respects.  Each material contract is in full force and effect and is valid and
enforceable by and against Redpoint in accordance with its terms. Except as
provided in the Memorandum: (i) neither Redpoint, nor to Redpoint’s knowledge,
any other party is in default in the observance or performance of any term or
obligation to be performed by it under any material contract; and (ii) no event
has occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, would

4


--------------------------------------------------------------------------------


result in a Redpoint Material Adverse Effect. Except as provided in the
Memorandum, no default exists, and no event has occurred which with notice or
lapse of time or both would constitute a default, in the due performance and
observance of any term, covenant or condition, by Redpoint, of any other
agreement or instrument to which Redpoint or any of its subsidiaries is a party
or by which Company or its properties or business or a subsidiary or its
properties or business is bound which default or event, individually or in the
aggregate, would result in a Material Adverse Effect.

(m)          Except as set forth in the Memorandum, there are no actions, suits,
claims, hearings or proceedings pending before any court or governmental
authority or, to the knowledge of Redpoint, threatened, against Redpoint, or
involving its assets or any of their officers or directors (in their capacity as
such) which, if determined adversely, could not reasonably be expected to have a
Redpoint Material Adverse Effect.

(n)           Redpoint is not: (i) in violation of its charter or By-laws; (ii)
in default of any indenture, mortgage, deed of trust, note or other agreement or
instrument to which Redpoint is a party or by which it is or may be bound or to
which any of its assets may be subject, the default of which could reasonably be
expected to have a Redpoint Material Adverse Effect; (iii) in violation of any
statute, rule or regulation applicable to Redpoint, the violation of which would
have a Redpoint Material Adverse Effect; or (iv) in violation of any judgment,
decree or order of any court or governmental body having jurisdiction over
Redpoint and specifically naming Redpoint, which violation or violations
individually, or in the aggregate, could reasonably be expected to have a
Redpoint Material Adverse Effect.

(o)           Subsequent to the respective dates as of which information is
given in the Memorandum, except as may otherwise be set forth in the Memorandum,
there has been no: (i) material adverse change in the financial condition of
Redpoint; (ii) damage, loss or destruction, whether or not covered by insurance,
with respect to any material asset or property of Redpoint; or (iii) agreement
to permit any of the foregoing.

(p)           Redpoint has appropriate casualty and liability insurance
coverage, in scope and amounts reasonable and customary for the businesses as
currently conducted.

(q)           Redpoint is in compliance in all material respects with all rules,
laws and regulation relating to the use, treatment, storage and disposal of
toxic substances and protection of health or the environment (“Environmental
Law”) which are applicable to its business.  Redpoint has not received any
notice from any governmental authority or third party of an asserted claim under
Environmental Laws.  Redpoint has received all permits required of it under
applicable Environmental Laws to conduct its business and is in compliance with
all terms and conditions of any such permit, license or approval (except where
failure to receive such permits, licenses or approvals would not have a Material
Adverse Effect).  No facts currently exist that will require Redpoint to make
future material capital expenditures to comply with Environmental Laws.  No
property which is or has been owned, leased or occupied by Redpoint has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 D.S.C. Section
9601, et. seq.) (“CERCLA”) or otherwise designated as a contaminated site under
applicable state or local law. Redpoint has not been named as a “potentially
responsible party” under CERCLA.

(r)            Neither Redpoint, nor to the knowledge of Redpoint, its officers
or directors, have been subject to or suffered any of the following:  (i) any
bankruptcy petition filed by or against any business of which such person was a
general partner or executive officer either at the time of the bankruptcy or
within two (2) years prior to that time; (ii) any conviction in a criminal
proceeding or being subject to a pending criminal proceeding (excluding traffic
violations and other misdemeanor offenses)

5


--------------------------------------------------------------------------------


within ten (10) years from the date hereof;  (iii) any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting such Person’s involvement in any type of
business, securities or banking activities; or (iv) being found guilty by a
court of competent jurisdiction (in a civil action), the Securities and Exchange
Commission (“SEC”) or the Commodity Futures Trading Commission to have violated
a federal or state securities or commodities law, and the judgment has not been
reversed, suspended or vacated.

(s)           Except as disclosed in the Memorandum, as of the date of this
Agreement, no current or former stockholder, director, officer or employee of
Redpoint, nor, to the knowledge of Redpoint, any affiliate of any such person is
presently, directly or indirectly through his affiliation with any other person
or entity, a party to any loan from Redpoint or any other transaction (other
than as an employee) with Redpoint providing for the furnishing of services by,
or rental of any personal property from, or otherwise requiring cash payments to
any such person.

(t)            Redpoint has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and which are due (unless and only to the extent that
such party has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes or has obtained an extension of the
deadline for such filing) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and for which such party has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To Redpoint’s
knowledge, there are no unpaid taxes in any material amount claimed to be due
from Redpoint by the taxing authority of any jurisdiction, and the officers of
Redpoint know of no basis for any such claim.  Redpoint has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  To Redpoint’s
knowledge, none of Redpoint’s tax returns is presently being audited by any
taxing authority.

(u)           Neither the sale of the Shares pursuant to the Offering nor its
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, nor any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
Redpoint (a) is not a person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) does not engage
in any dealings or transactions, or is otherwise associated, with any such
person.  Redpoint is in compliance with the USA Patriot Act of 2001 (signed into
law October 26, 2001).

(v)           Redpoint has not, nor any director, officer, agent, employee or
other person acting on behalf of Redpoint, has in the course of his actions for
or on behalf of Redpoint, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.  Without limiting the generality of the foregoing, Redpoint has not
directly or indirectly made or agreed to make (whether or not said payment is
lawful) any payment to obtain, or with respect to, sales other than usual and
regular compensation to its or their employees and sales representatives with
respect to such sales.

6


--------------------------------------------------------------------------------


 

(w)          No individual or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Redpoint for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of
Redpoint, other than in favor of the Placement Agent.

(x)            Redpoint has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in 12 ERISA)
has occurred with respect to any “Pension Plan” (as defined in ERISA) for which
Redpoint could have any liability.

(y)           Neither Redpoint, its affiliates, nor any person acting on its or
their behalf, has knowingly, either directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offer of the Units pursuant to this Agreement
to be integrated with prior offerings by Redpoint for purposes of the Act, or
any applicable stockholder approval provisions, which would impair the
exemptions relied upon in this Offering or Redpoint’s ability to timely comply
with its obligations hereunder. Nor will Redpoint or its affiliates take any
action or steps that would knowingly cause the offer or issuance of the Units to
be integrated with other offerings which would impair the exemptions relied upon
in this Offering or Redpoint’s ability to timely comply with its obligations
hereunder. Redpoint will not knowingly conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Units, which would impair the exemptions relied upon in this
Offering or Redpoint’s ability to timely comply with its obligations hereunder. 
In addition, neither Redpoint nor its affiliates nor to its knowledge, any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Units.

2B.          Representations Warranties and Covenants of Pubco.  Redpoint
represents and covenants to cause Pubco to (i) name the Placement Agent as a
third party beneficiary with respect to the representations and warranties that
are made by Pubco in the Merger Agreement, (ii) specifically assume all
liabilities and obligations of Redpoint with respect to this Agreement and the
transactions contemplated hereunder and (iii) name the Placement Agent as an
addressee of the legal opinion delivered by Pubco’s counsel to Redpoint in
connection with the Merger Agreement.  In addition, if not otherwise contained
in the Merger Agreement, Redpoint shall cause Pubco to make the following
representations to the Placement Agent:

(a)           Immediately prior to each Closing, Pubco will have all requisite
corporate power and authority to issue, sell and deliver the Shares, Warrants
and the Placement Agent Warrants. Upon due execution and delivery, this
Agreement, each of the Subscription Agreements and the Merger Agreement, will
constitute the valid and binding obligations of Pubco, enforceable against
Pubco, as applicable in accordance with their respective terms, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the rights of creditors generally and
to general equitable principles and the availability of specific performance. 
Upon due execution and delivery, the Warrants, the Placement Agent Warrants will
constitute the valid and binding obligations of Pubco, enforceable against Pubco
in accordance with their respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the rights of creditors generally and to general equitable
principles and the availability of specific performance.

7


--------------------------------------------------------------------------------


 

(b)           Neither the execution nor the delivery of the Merger Agreement,
Warrants or the Placement Agent Warrants will conflict with or violate any term
or provision of, or will result in the creation or imposition of any Lien upon
any assets of Pubco under, any other agreement or other instrument to which
Pubco is a party or by which Pubco or its assets may be bound, or any term of
the charter or by-laws of Pubco, or any license, permit, statute, rule or
regulation applicable to Pubco or any of its assets, or any judgment, decree, or
order of any court or governmental body having jurisdiction over Pubco, except
as would not have a material adverse effect on Pubco.

(c)           No consent, authorization or filing of or with any federal court
or government authority of the United States is required by Pubco in connection
with the consummation of the transactions contemplated herein, except for
required filings with the SEC and applicable “Blue Sky” or state securities
commissions relating specifically to the Offering or the Reverse Merger.

(d)           No individual or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon Pubco for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of Pubco,
other than in favor of the Placement Agent.

(e)           Neither Pubco, its affiliates, nor any person acting on its or
their behalf, has knowingly, either directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would cause the offer of the Units pursuant to this Agreement
to be integrated with prior offerings by Pubco for purposes of the Act, or any
applicable stockholder approval provisions, which would impair the exemptions
relied upon in this Offering or Pubco’s ability to timely comply with its
obligations hereunder. Nor will Pubco or its affiliates take any action or steps
that would knowingly cause the offer or issuance of the Units to be integrated
with other offerings which would impair the exemptions relied upon in this
Offering or Pubco’s ability to timely comply with its obligations hereunder.
Pubco will not knowingly conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Units, which would impair the exemptions relied upon in this Offering or Pubco’s
ability to timely comply with its obligations hereunder.  In addition, neither
Pubco nor its affiliates nor to its knowledge, any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) in connection with the
offer or sale of the Units.


2C.          REPRESENTATIONS AND WARRANTIES OF THE PLACEMENT AGENTS.  EACH OF
NATIONAL SECURITIES CORPORATION AND BREAN MURRAY, CARRET & CO., LLC HEREBY
SEVERALLY, BUT NOT JOINTLY, REPRESENT, WARRANT AND COVENANT TO REDPOINT AS
FOLLOWS:


(A)           IT IS A REGISTERED BROKER-DEALER PURSUANT TO THE EXCHANGE ACT, A
MEMBER IN GOOD STANDING OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.,
AND REGISTERED AND QUALIFIED TO ACT IN EACH STATE AND JURISDICTION IN WHICH IT
IS REQUIRED TO BE REGISTERED AS SUCH IN ORDER TO OFFER AND SELL THE UNITS.


(B)           IT SHALL NOT ENGAGE IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING THAT IS PROHIBITED BY REGULATION D IN CONNECTION WITH THE OFFERING,
OR TAKE ANY ACTION THAT MIGHT REASONABLY BE EXPECTED TO JEOPARDIZE THE
AVAILABILITY FOR THE OFFERING OF THE EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 506 UNDER REGULATION D.


(C)           THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY
OR ON BEHALF OF SUCH PLACEMENT AGENT.

 

8


--------------------------------------------------------------------------------


 

3.             Placement Agent Compensation.

(a)           As compensation for its services under this Agreement, at each
Closing, the Placement Agent will receive (i) a cash fee (the “Selling
Commissions”) equal to six percent (6%) of the gross proceeds of the Offering,
(ii) a nonaccountable marketing allowance of 1% of the gross proceeds of the
Offering to defray marketing expenses (“Marketing Allowance”) and (iii) a
management fee of 3% of the gross proceeds of the Offering for providing certain
services as lead placement agent (“Management Fee”).  No cash compensation
(whether in the form of commissions, allowances or fees) shall be paid with
respect to Units sold to existing stockholders of Redpoint.

(b)           As additional compensation hereunder, the Placement Agent will be
entitled (i) to reimbursement of all actual out-of-pocket expenses of the
Placement Agent in connection with the Offering, provided that the Company shall
not be required to pay any single expense in excess of $5,000 that has not been
pre-approved by Redpoint (the “Expense Reimbursement”), including up to $100,000
of actual out-of-pocket legal expenses incurred in connection with the Offering,
which shall not be subject to pre-approval of Redpoint (the “Legal Expense
Reimbursement”), the foregoing shall exclude any expenses necessary for
Placement Agent to remain in compliance with any applicable federal, state or
NASD laws, rules or regulations in order to participate in the Offering as a
broker-dealer and (ii) to receive a five-year warrant to purchase a number of
shares of Common Stock equal to 10% of the number of Shares included in the
Units sold in the Offering (excepting Units sold to existing stockholders of
Redpoint) at an exercise price of $2.70 per share and substantially in the form
attached hereto as Exhibit B (“Placement Agent Warrant”).  At the option of the
Placement Agent, the shares underlying the Placement Agent Warrant shall have
the same registration rights as those afforded to investors in the Offering.  In
addition, the Placement Agent Warrant shall be consistent with the Warrant
issued to investors but shall: (i) be transferable to officers and directors of
Placement Agent and (ii) permit exercise on a cashless basis.  In the event the
Offering does not close for any reason, Redpoint shall not be obligated to pay
legal expenses in excess of $50,000.

(c)           The Company shall also pay to the Placement Agent the Selling
Commissions, Marketing Allowance, Management Fee, Expense Reimbursement and
Placement Agent Warrants with respect to, and based on, any private investment
(other than on the open market) by any party who was not an officer, director,
affiliate or shareholder prior to the Engagement Period (as defined in the
Engagement Letter between Redpoint and the Placement Agent) and who was
introduced to the Company by Placement Agent and who invests in the Company
(“Post Closing Investor”) at any time prior to the date six (6) months after the
later to occur of the Termination Date or the Final Closing (as hereinafter
defined).  In that regard, the Placement Agent shall provide a written list of
all investors that it introduced to the Company within 10 business days of the
later to occur of the Termination Date or the Final Closing.

(d)           To the extent there is more than one Closing, payment of the
proportional amount of the Selling Commissions, Marketing Allowance, Management
Fee and Expense Reimbursement, will be made out of the proceeds of subscriptions
for the Shares sold at each Closing and Placement Agent Warrants shall be issued
at each Closing.

(e)           Placement Agent agrees and understands that the compensation set
forth in Sections 3(a) and 3(b)(ii) is conditioned upon the sale of the Minimum
Amount and the satisfaction of the other conditions precedent to the Initial
Closing set forth herein and in the Memorandum by the end of the Offering Period
and acceptance of said sales by the Company and that the failure to sell the
Minimum Amount or to satisfy such conditions precedent by the end of the
Offering Period shall relieve the Company and any other party of any obligation
to pay Placement Agent any such compensation, except as otherwise set forth in
Section 11 hereto. No such compensation shall be payable with respect to any

 

9


--------------------------------------------------------------------------------


 

subscriptions for Shares that are rejected by the Company and no such
compensation shall be payable to Placement Agent with respect to any sale of
Shares unless and until such time as the proceeds thereof are received from the
Escrow Account (as hereinafter defined).

(f)            The Company shall distribute the Placement Agent compensation as
follows:

—Selling Commissions: As directed pursuant to joint written instructions signed
by each Placement Agent and delivered at least 12 hours prior to a Closing.

—Management Fee: As directed pursuant to joint written instructions signed by
each Placement Agent and delivered at least 12 hours prior to a Closing.

—Marketing Fee: As directed pursuant to joint written instructions signed by
each Placement Agent and delivered at least 12 hours prior to a Closing.

—Placement Agent Warrant: As directed pursuant to joint written instructions
signed by each Placement Agent and delivered at least 12 hours prior to a
Closing.

(g)           Effective with the Initial Closing, the Placement Agent shall have
a right of first refusal (“Right of First Refusal”) to act as co-lead placement
agent on any subsequent private placement of the Company’s securities or as
co-lead managing underwriter on any subsequent public offering of the Company’s
securities (or the Company shall use commercial reasonable efforts to have
Placement Agent selected as co-managing underwriter with a “major bracket”
underwriter (as such term is commonly understood in the investment banking
community) reasonably acceptable to the Company) for a period of twelve (12)
months following the Initial Closing.  In that regard, it is understood that if
any such financing is offered to the Placement Agent, the Placement Agent shall
have ten (10) days in which to determine whether or not to accept such offer
and, if the Placement Agent refuses, and provided that such financing is
consummated (a) with another placement agent or underwriter upon substantially
the same terms and conditions as those offered to the Placement Agent and (b)
within six (6) months after the end of the aforesaid ten (10) day period, this
right of first refusal shall thereafter be forfeited and terminated; provided,
however, if the financing is not consummated under the conditions of clauses (a)
and (b) above, then the right of first refusal shall once again be reinstated
under the same terms and conditions set forth in this paragraph but shall in no
event be extended past the first anniversary of the Initial Closing.

4.             Subscription and Closing Procedures.

(a)           Redpoint shall cause to be delivered to the Placement Agent copies
of the Memorandum and has consented, and hereby consents, to the use of such
copies for the purposes permitted by the Act and applicable securities laws and
in accordance with the terms and conditions of this Agreement, and hereby
authorizes the Placement Agent and its agents and employees to use the
Memorandum in connection with the sale of the Units until the Termination Date,
and no person or entity is or will be authorized to give any information or make
any representations other than those contained in the Memorandum or to use any
offering materials other than those contained in the Memorandum in connection
with the sale of the Units.

(b)           Redpoint shall make available to the Placement Agent and its
representatives such information as may be reasonably requested in making a
reasonable investigation of Redpoint and its affairs and shall provide access to
such employees during normal business hours as shall be reasonably requested by
the Placement Agent. The Units sold in the Offering will be sold pursuant to
Subscription Agreements between Pubco and Redpoint and the investors in the
Offering in the form annexed to the Memorandum.

 

10


--------------------------------------------------------------------------------


 

(c)           All funds for subscriptions received from the sale of Units in the
Offering will be deposited into an escrow account (the “Escrow Account”)
established for such purpose with Signature Bank, New York, New York (the
“Escrow Agent”).  All such funds for subscriptions will be held in the Escrow
Account pursuant to the terms of the Escrow Agreement by and among Redpoint, the
Placement Agent and the Escrow Agent.  Redpoint will pay all fees related to the
establishment and maintenance of the Escrow Account.

(d)           If subscriptions for at least the Minimum Amount have been
accepted prior to the Termination Date, the funds therefor have been collected
by the Escrow Agent and all of the conditions set forth elsewhere in this
Agreement are fulfilled or waived, a closing shall be held promptly with respect
to the Units sold (the “Initial Closing”) at the offices of Littman Krooks LLP,
counsel to Placement Agent or by exchange of documentation by facsimile or
email.  To the extent the Maximum Amount is not sold at the Initial Closing, the
remaining Units will continue to be offered and sold until the Termination Date,
and the proceeds thereof delivered to the Company at one or more closings as
agreed upon by Redpoint and Placement Agent, with the final closing (“Final
Closing”) to occur within 10 days from the earlier of the Termination Date or
the sale of all Units offered.  The Initial Closing, the Final Closing and any
other interim closing may be referred to herein as a “Closing.” Delivery of
payment for the accepted subscriptions for Units from funds held in the Escrow
Account will be made at each Closing against delivery of the Shares and Warrants
by the Company.  Executed certificates for the Common Stock, Warrants and the
Placement Agent Warrants will be in such authorized denominations and, with
respect to investors located by the Placement Agent, will be registered in such
names as the Placement Agent may request and will be made available to the
Placement Agent for checking and packaging at the Placement Agent’s office at
each Closing or within five (5) business days following a Closing.

(e)           If subscriptions for the Minimum Amount have not been received and
accepted by Redpoint on or before the Termination Date for any reason, the
Offering will be terminated, no Shares will be sold, and the Escrow Agent will,
at the request of Redpoint and the Placement Agent, cause all monies received
from subscribers and deposited in the Escrow Account to be promptly returned to
such subscribers without interest, penalty, expense or deduction.

(f)            Upon receipt from investors in the Offering, the Placement Agent
shall forward to Redpoint’s counsel, Morgan, Lewis & Bockius LLP, all executed
Subscription Agreements.  Upon request, the Placement Shall provide Redpoint
with a statement of funds for subscriptions that have been received at such
times by the Escrow Agent and deposited into the Escrow Account, and the names
of the investors making such subscriptions.

5.             Further Covenants.  Redpoint on its own behalf hereby, and
following the Initial Closing shall cause Pubco to covenant and agree that:

(a)           Except upon prior written notice to the Placement Agent, neither
Redpoint nor Pubco shall, at any time prior to the Final Closing, knowingly take
any action which would cause any of the representations and warranties made by
it in this Agreement not to be complete and correct in all material respects on
and as of each Closing Date with the same force and effect as if such
representations and warranties had been made on and as of each such date.

(b)           If, at any time prior to the Final Closing, any event shall occur
that causes (i) a Redpoint Material Adverse Effect or (ii) a material adverse
effect on the (i) assets, liabilities, results of operations, condition
(financial or otherwise), business or business prospects of Pubco or (ii)
ability of Pubco to perform its obligations under this Agreement or the Merger
Agreement (“Pubco Material Adverse Effect”) as a result of which it becomes
necessary to amend or supplement the Memorandum so

 

11


--------------------------------------------------------------------------------


 

that the representations and warranties herein remain true and correct in all
material respects, or in case it shall be necessary to amend or supplement the
Memorandum to comply with Regulation D or any other applicable securities laws
or regulations, either Redpoint or Pubco, as applicable, will promptly notify
the Placement Agent and shall, at its sole cost, prepare and furnish to the
Placement Agent copies of appropriate amendments and/or supplements in such
quantities as the Placement Agent may reasonably request.  Neither Redpoint nor
Pubco will at any time before the Final Closing prepare or use any amendment or
supplement to the Memorandum of which the Placement Agent will not previously
have been advised and furnished with a copy, or which is not in compliance in
all material respects with the Act and other applicable securities laws.  As
soon as Redpoint or Pubco is advised thereof, Redpoint or Pubco, as applicable,
will advise the Placement Agent and its counsel, and confirm the advice in
writing, of any order preventing or suspending the use of the Memorandum, or the
suspension of any exemption for such qualification or registration thereof for
offering in any jurisdiction, or of the institution or threatened institution of
any proceedings for any of such purposes, and Redpoint and Pubco, as applicable,
will use their best efforts to prevent the issuance of any such order and, if
issued, to obtain as soon as reasonably possible the lifting thereof.

(c)           Subject to Placement Agent’s actions and the actions of others in
connection with the Offering, Redpoint and Pubco shall comply with the Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder, all applicable state securities laws and the rules
and regulations thereunder in the states in which Placement Agent’s Blue Sky
counsel has advised the Placement Agent, Redpoint and/or the Company that the
Units (including the Shares and Warrant Shares underlying the Units) are
qualified or registered for sale or exempt from such qualification or
registration, so as to permit the continuance of the sales of the Units
(including the Shares and Warrant Shares underlying the Units).  Furthermore,
the Company shall file five copies of a Notice of Sales of Securities on Form D
with the SEC no later than 15 days after the commencement of the sale of Units
and shall file all amendments with the SEC as may be required.  Copies of the
Form D and all amendments thereto shall be provided to the Placement Agent.

(d)           Redpoint shall use its reasonable best efforts to qualify the
Units (including the Shares and Warrant Shares underlying the Units) for sale
under the securities laws of such jurisdictions in the United States as may be
mutually agreed to by Redpoint and the Placement Agent, and Redpoint will make
or cause to be made such applications and furnish information as may be required
for such purposes, provided that Redpoint will not be required to qualify as a
foreign corporation in any jurisdiction or execute a general consent to service
of process.  Redpoint or Pubco, as applicable, will, from time to time, prepare
and file such statements and reports as are or may be required to continue such
qualifications in effect for so long a period as the Placement Agent may
reasonably request with respect to the Offering.

(e)           The Company shall place a legend on the certificates representing
the Shares, Warrants and the Placement Agent Warrants that the securities
evidenced thereby have not been registered under the Act or applicable state
securities laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.

(f)            The Company shall apply the net proceeds from the sale of the
Units for the purposes substantially as described under the “Use of Proceeds”
section of the Memorandum.

(g)           During the Offering Period, Redpoint or Pubco, as applicable,
shall afford each prospective purchaser of Units the opportunity to ask
questions of and receive answers from an officer of Redpoint or Pubco concerning
the terms and conditions of the Offering and the opportunity to obtain such

 

12


--------------------------------------------------------------------------------


 

other additional information necessary to verify the accuracy of the Memorandum
to the extent Redpoint or Pubco possesses such information or can acquire it
without unreasonable expense.

(h)           The Company shall pay all reasonable expenses incurred in
connection with the preparation and printing of all necessary offering documents
and instruments related to the Offering and the issuance of the Shares, the
Warrants and the Placement Agent Warrants and will also pay the Company’s own
expenses for accounting fees, legal fees and other costs involved with the
Offering.  The Company will provide at its own expense such quantities of the
Memorandum and other documents and instruments relating to the Offering as the
Placement Agent may reasonably request.  In addition, Redpoint will pay all
reasonable filing fees, costs and legal fees for Blue Sky services and related
filings and expenses of counsel of which $6,000 ($3,500 on account of legal fees
and $2,500 on account of filings fees), shall be paid upon delivery to the
Placement Agent of the final draft of the Memorandum with respect to Blue Sky
qualifications.  The Blue Sky filings shall be prepared by the Placement Agent’s
Blue Sky counsel and all Blue Sky filing fees shall be paid by the Company prior
to any filing.  All other fees and expenses of Blue Sky counsel shall be payable
at the Closing.  Further, as promptly as practicable after the Closing, the
Company shall prepare, at its own expense, velobound “closing binders” relating
to the Offering and will distribute such binders to the individuals designated
by counsel to the Placement Agent.  Lastly, upon a determination by Placement
Agent that a NASD Rule 2710 filing is required in connection with the
registration statement relating to the resale of the Shares, Shares underlying
the Warrants and Shares underlying the Placement Agent Warrants (if the
Placement Agent elects to include same in such registration statement), the
Company will pay all filing fees, costs and reasonable legal fees in connection
with such filing to be prepared by the Placement Agent’s counsel.

(i)            Except with the prior written consent of the Placement Agent, not
to be unreasonably conditioned, withheld or delayed, and except as contemplated
by the Memorandum, Redpoint shall not, at any time prior to the Final Closing,
engage in or commit to engage in any transaction outside the ordinary course of
business or issue, agree to issue or set aside for issuance any securities (debt
or equity) or any rights to acquire any such securities except as contemplated
by the Memorandum or outside of the ordinary course of business incur any
material indebtedness in excess of $50,000 (not including legal fees or other
expenses of the Offering) or dispose of any material assets or make any material
acquisition or change in its business or operations.

(j)            Until the Termination Date, without the prior written consent of
the Placement Agent, neither Redpoint, Pubco nor any person or entity acting on
its behalf will negotiate with any other placement agent or underwriter with
respect to a private or public offering of such entity’s or any subsidiary’s
debt or equity securities.  Neither Redpoint, nor Pubco nor anyone acting on its
behalf will, until the Termination Date, without the prior written consent of
the Placement Agent, offer for sale to, or solicit offers to subscribe for Units
from, or otherwise approach or negotiate in respect thereof with, any other
person.

(k)           Neither Redpoint, Pubco nor any of their respective subsidiaries,
if any, will enter into any agreement or arrangement, written or oral, directly
or indirectly, with an affiliate, or provide services or sell goods to, or for
the benefit of, or pay or otherwise distribute monies, goods or other valuable
consideration to, an affiliate, except upon fair and reasonable terms under the
circumstances as determined by such company in good faith, taking into account
all of the facts and circumstances of such agreement or arrangement.

(l)            If Redpoint executes a letter of intent to conduct a Control
Transaction or consummates a Control Transaction with any party (irrespective of
whether the Placement Agents introduced such person to Redpoint) prior to the
earlier of the Closing or the termination or expiration

 

13


--------------------------------------------------------------------------------


 

date of the Offering, then, Redpoint shall pay the Placement Agents an aggregate
cash fee of 2% of the Control Transaction Consideration received upon the
closing of such Control Transaction to be paid upon the closing of the Control
Transaction.  In the event such a Control Transaction does not close within a
period of six months following termination or expiration, Redpoint shall issue
such number of shares of common stock equal to $500,000 divided by the per share
price of the common stock set forth in the Memorandum.  Such shares shall be
issued promptly following the expiration of such six month period.  For purposes
hereof, a “Control Transaction” shall mean any transaction or series or
combination of transactions, whereby, directly or indirectly, control of, or a
majority interest in, Redpoint or all or substantially all of its businesses,
assets or properties, is sold, leased or otherwise transferred, including,
without limitation, a sale or exchange of capital stock or assets, a lease of
assets with or without a purchase option, a merger or consolidation, a leveraged
buy-out, a restructuring, a recapitalization, a repurchase of capital stock, an
extraordinary dividend or distribution (whether cash, property, securities or a
combination thereof), a liquidation, the formation of a joint venture or
partnership or any other similar transaction; provided, however, that the
Reverse Merger shall not constitute a Control Transaction hereunder. In the case
of a tender or exchange offer or a multi-step transaction which contemplates the
acquisition of more than 50% of Redpoint’s outstanding voting stock, a
transaction shall be deemed to have been consummated upon the acquisition of
more than 50% of Redpoint’s outstanding voting power or the ability to elect a
majority of Redpoint’s Board of Directors.  For purposes hereof, Control
Transaction Consideration shall mean the total value of all cash, securities,
other property and any other consideration, including, without limitation, any
contingent, earned or other consideration paid or payable, directly or
indirectly, to Redpoint or holders of its securities in connection with a
transaction.  Control Transaction Consideration shall also be deemed to include
any indebtedness, including, without limitation, pension liabilities, guarantees
and other obligations assumed, directly or indirectly, in connection with, or
which survives the closing of, a transaction.

6.             Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder to effect the Closing are subject to the
fulfillment, at or before the Closing, of the following additional conditions:

(a)           Each of the representations and warranties made by Redpoint
qualified as to materiality shall be true and correct at all times prior to and
on each Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by Redpoint not qualified as to materiality
shall be true and correct in all material respects at all times prior to and on
each Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.

(b)           Redpoint and Pubco shall have performed and complied in all
material respects with all agreements, covenants and conditions required to be
performed and complied with by them as contained herein or as set forth in the
Memorandum at or before the Closing, including, without limitation, Pubco’s
specific assumption of all obligations hereunder.

(c)           No order suspending the use of the Memorandum or enjoining the
Offering or sale of the Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of Redpoint’s and Pubco’ knowledge, be contemplated or threatened.

14


--------------------------------------------------------------------------------


 

(d)           The Placement Agent shall have received a certificate of the Chief
Executive Officer of each of Redpoint and Pubco, dated as of the Closing date,
certifying, as to the fulfillment of the conditions set forth in subparagraphs
(a), (b) and (c) above.

(e)           Redpoint and Pubco shall have delivered to the Placement Agent:
(i) a good standing certificate dated as of a date within 10 days prior to the
Closing date from the secretary of state of its jurisdiction of incorporation;
and (ii) resolutions of Redpoint’s and Pubco’s Board of Directors approving this
Agreement and the transactions and agreements contemplated by this Agreement,
the Merger Agreement and the Memorandum, certified by the Chief Executive
Officer of Redpoint and Pubco, and (iii) resolutions of Redpoint’s shareholders
and Pubco, in its capacity as sole shareholder of its merger subsidiary,
approving the Merger Agreement and the transactions and agreements contemplated
by the Merger Agreement.

(f)            At each Closing, the Company shall pay to the Placement Agent its
Selling Commissions, Marketing Allowance, Management Fee and Expense
Reimbursement and shall issue the Placement Agent Warrants earned in such
Closing.

 (g)          Redpoint shall deliver to the Placement Agent a signed opinion of
Morgan, Lewis & Bockius, LLP, counsel to Redpoint, dated as of the Closing Date,
substantially in the form annexed hereto as Exhibit A-1.   Redpoint shall use
commercially reasonable efforts to cause Pubco to deliver to the Placement Agent
a signed opinion of its counsel, dated as of the Closing Date, substantially in
the form annexed hereto as Exhibit A-2.

(h)           Lock-up agreements with all of Redpoint’s executive officers,
directors, employees and stockholders who own in the aggregate 4% of the
fully-diluted ownership of Redpoint prior to the Closing, in form and substance
reasonably acceptable to the Placement Agent and consistent with the terms set
forth in the Memorandum, shall have been executed and delivered to the Placement
Agent.

(i)            All proceedings taken at or prior to the Closing in connection
with the authorization, issuance and sale of the Shares, the Warrants and the
Placement Agent Warrants will be reasonably satisfactory in form and substance
to the Placement Agent and its counsel, and such counsel shall have been
furnished with all such documents, certificates and opinions as it may
reasonably request upon reasonable prior notice in connection with the
transactions contemplated hereby.

(j)            The Merger Agreement shall have been consummated.

(k)           A registration rights agreement, in form and substance reasonably
acceptable to the Placement Agent, shall be executed and delivered by the
Company, covering any shares of Common Stock of the Company owned by the
Placement Agent and its designees, including, without limitation, Common Stock
issuable upon exercise of the Placement Agent Warrants.


7.             CONDITIONS OF REDPOINT’S OBLIGATIONS.  THE OBLIGATIONS OF
REDPOINT HEREUNDER TO EFFECT THE CLOSING ARE SUBJECT TO EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY PLACEMENT AGENT HEREIN BEING TRUE AND
CORRECT ON EACH CLOSING DATE.

8.             Confidentiality.  In the course of its services under this
Agreement, the Placement Agent will have access to Confidential Information (as
defined below) concerning Redpoint and Pubco.  The Placement Agent agrees that
all Confidential Information will be treated by the Placement Agent as
confidential in all respects.  The Placement Agent hereby agrees that it and its
employees, dealers,

15


--------------------------------------------------------------------------------


affiliates and representatives shall: (i) use the Confidential Information
solely for the purposes of its engagement hereunder; and (ii) not disclose any
Confidential Information to any other party except to those Placement Agent
representatives who need to know such information for the purposes of the
Placement Agent’s engagement hereunder and who have been advised of such
confidentiality restrictions.  The term “Confidential Information” shall mean
all information, whether written or oral, which is or has been disclosed by
Redpoint, Pubco or their respective affiliates, agents or representatives to the
Placement Agent or any of its representatives in connection with the Offering
and the transactions contemplated hereby, which is not in the public domain, but
shall not include: (i) information which is publicly disclosed other than by or
at the direction of the Placement Agent in violation of this Agreement; (ii)
information which is obtained by the Placement Agent from a third party that (x)
has not violated, or obtained such information in violation of, any obligation
to Redpoint, Pubco or their respective affiliates with respect to such
information, and (y) does not require the Placement Agent to refrain from
disclosing such information; and (iii) information which is required to be
disclosed by the Placement Agent or its outside counsel under compulsion of law
(whether by oral question, interrogatory, subpoena, civil investigative demand
or otherwise) or by order of any court or governmental or regulatory body to
whose supervisory authority the Placement Agent is subject; provided that, in
such circumstance, the Placement Agent will give Redpoint or Pubco, as
applicable, prior written notice within one day of Placement Agent’s knowledge
or determination of such requirement of disclosure and cooperate with Redpoint
or Pubco to minimize the scope of any such disclosure.  The Placement Agent’s
obligation under this section shall continue after the date of expiration,
termination or completion of this Agreement or the Placement Agent’s engagement
hereunder.

9.             Indemnification.

(a)           Redpoint will and will cause Pubco to: (i) indemnify and hold
harmless the Placement Agent, its agents and their respective officers,
directors, employees, selected dealers and each person, if any, who controls the
Placement Agent within the meaning of the Act and such agents (each an
“Indemnitee” or a “Placement Agent Party”) against, and pay or reimburse each
Indemnitee for, any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which will, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals), to which any Indemnitee may
become subject, under the Act or otherwise, in connection with the offer and
sale of the Units, and (ii) reimburse each Indemnitee for any legal or other
expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, action, proceeding or investigation; provided,
however, that Redpoint and the Company will not be liable in any such case to
the extent that any such claim, damage or liability is finally judicially
determined to have resulted primarily from (A) an untrue statement or alleged
untrue statement of a material fact made in the Memorandum, or an omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in reliance upon and
in conformity with written information furnished to Redpoint by an Indemnitee
specifically for use in the Memorandum, or (B) the gross negligence, willful
misconduct, or bad faith of an Indemnitee.  In addition to the foregoing
agreement to indemnify and reimburse, Redpoint and the Company jointly and
severally will indemnify and hold harmless each Indemnitee against any and all
losses, claims, damages, liabilities or expenses whatsoever (or actions or
proceedings or investigations in respect thereof), joint or several (which shall
for all purposes of this Agreement, include, but not be limited to, all
reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals) to which any Indemnitee may become subject insofar as
such costs, expenses, losses, claims, damages or liabilities arise out of or are
based upon the claim of any person or entity that, he or it is entitled to
broker’s or finder’s fees from any Indemnitee in connection with the Offering,
other than fees due to the Placement Agent.  The

16


--------------------------------------------------------------------------------


foregoing indemnity agreements will be in addition to any liability Redpoint
and/or the Company may otherwise have.

(b)           The Placement Agent will severally and not jointly, indemnify and
hold harmless Redpoint, and the Company, and their respective officers,
directors, agents, employees and each person, if any, who controls Redpoint
and/or the Company within the meaning of the Act against, and pay or reimburse
any such person for, any and all losses, claims, damages, liabilities or
expenses whatsoever (or actions, proceedings or investigations in respect
thereof) joint or several (which shall for all purposes of this Agreement,
include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
Redpoint or the Company or any such person may become subject under the Act or
otherwise, but only insofar as such losses, claims, damages or liabilities are
finally judicially determined to have resulted exclusively from (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Memorandum but only with reference to information contained in the Memorandum
relating to the Placement Agent furnished to Redpoint or the Company by the
Placement Agent, specifically for use in the preparation thereof; or (ii) the
negligence, willful misconduct, or bad faith of the Placement Agent. The
Placement Agent will reimburse the Company or any such person for any legal or
other expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, damage, liability or action, proceeding or
investigation to which such indemnity obligation applies.  The foregoing
indemnity agreements will be in addition to any liability which the Placement
Agent may otherwise have.

(c)           Promptly after receipt by an indemnified party under this Section
9 of notice of the commencement of any action, claim, proceeding or
investigation (the “Action”), such indemnified party, if a claim in respect
thereof is to be made against the indemnified party under this Section 9, will
notify the indemnifying party of the commencement thereof, but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 9 unless the indemnifying
party has been substantially prejudiced by such omission.  The indemnifying
party will have the right, at its option, to assume the defense thereof subject
to the provisions herein stated, with counsel reasonably satisfactory to such
indemnified party, which consent shall not be unreasonably withheld.  The
indemnified party will have the right to employ separate counsel in any such
Action and to participate in the defense thereof, but the fees and expenses of
such counsel will not be at the expense of the indemnifying party if the
indemnifying party has assumed the defense of the Action with counsel reasonably
satisfactory to the indemnified party, provided, however, that if the
indemnified party shall be requested by the indemnifying party to participate in
the defense thereof or shall have concluded in good faith and specifically
notified the indemnifying party either that there may be specific defenses
available to it which are different from or additional to those available to the
indemnifying party or that such Action involves or could have a material adverse
effect upon it with respect to matters beyond the scope of the indemnity
agreements contained in this Agreement, then the counsel representing the
indemnified party, to the extent made necessary by such defenses, shall have the
right to direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party.  No
settlement of any Action against an indemnified party will be made without the
consent of the indemnified party, which consent shall not be unreasonably
withheld or delayed in light of all factors of importance to such party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising or that may arise out of such Action.  No indemnified
party shall settle any Action for which indemnification may be sought by him or
it hereunder without the prior written consent of the indemnifying party.

10.           Contribution.  To provide for just and equitable contribution, if:
(i) an indemnified party makes a claim for indemnification pursuant to Section 9
hereof and it is finally determined, by a

17


--------------------------------------------------------------------------------


judgment, order or decree not subject to further appeal that such claims for
indemnification may not be enforced, even though this Agree­ment expressly
provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act, or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of Redpoint
on the one hand and the Placement Agent on the other in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations.  The relative benefits received by Redpoint
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by Redpoint bear to the total compensation received
by the Placement Agent (excluding reimbursable expenses).  The relative fault,
in the case of an untrue statement, alleged untrue statement, omission or
alleged omission will be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by Redpoint or by the Placement Agent, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement, alleged statement, omission or alleged omission. 
Redpoint and the Placement Agent agree that it would be unjust and inequitable
if the respective obligations of Redpoint and the Placement Agent for
contribution were determined by pro rata allocation of the aggregate losses,
liabilities, claims, damages and expenses or by any other method or allocation
that does not reflect the equitable considerations referred to in this Section
10.  No person guilty of a fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person who
is not guilty of such fraudulent misrepresentation.  For purposes of this
Section 10, each person, if any, who controls the Placement Agent within the
meaning of the Act will have the same rights to contribution as the Placement
Agent, and each person, if any, who controls Redpoint within the meaning of the
Act will have the same rights to contribution as Redpoint, subject in each case
to the provisions of this Section 10.  Anything in this Section 10 to the
contrary notwithstanding, no party will be liable for contribution with respect
to the settlement of any claim or action effected without its written consent. 
This Section 10 is intended to supersede, to the extent permitted by law, any
right to contribution under the Act, the Exchange Act or otherwise available.

11.           Termination.

(a)           This Agreement may be terminated by the Placement Agent at any
time prior to the expiration of the Offering Period in the event that: (i) any
of the representations or warranties of either Redpoint contained herein or in
the Memorandum shall prove to have been false or misleading in any material
respect when made or deemed made; (ii) Redpoint shall have breached in its
performance of any of its material obligations hereunder and such breach cannot
be cured by the breaching party within a reasonable period of time after receipt
by such party from Placement Agent of notice of the occurrence of such breach;
(iii) the Placement Agent shall determine in good faith that it is reasonably
likely that any of the conditions to Closing set forth in Section 6 will not or
cannot be satisfied prior to the expiration of the Offering Period; or
(iv) there shall occur any event which materially and adversely affects the
transactions contemplated hereby not occasioned by or arising out of or in
connection with any breach or failure hereunder on the part of the Placement
Agent.  In the event of any such termination, the Placement Agent shall be
entitled to receive upon demand, in addition to other rights and remedies it may
have hereunder, at law or otherwise: (A) reimbursement for all reasonable
expenses incurred by the Placement Agent through the date of such termination;
provided, however, that the unpaid Legal Expense Reimbursement shall not exceed
the sum of $50,000 and (B) the amounts that may become payable thereafter as a
result of purchases of the Company’s securities by Post-Closing Investors in
accordance with the terms of Section 3(c) above, to be paid if and when such
amounts are due hereunder.

18


--------------------------------------------------------------------------------


 

(b)           Redpoint may terminate this Agreement at any time prior to the
expiration of the Offering Period in the event: (i) any of the representations
or warranties of the Placement Agent contained herein shall prove to have been
false or misleading in any material respect when made or deemed made; (ii) the
Placement Agent shall have breached in its performance of any of its material
obligations hereunder and such failure cannot be cured by Placement Agent within
a reasonable period of time after receipt of written notice of the occurrence of
such breach; (iii) there shall occur any event described in Section 11(a)(iv)
above not occasioned by or arising out of or in connection with any breach or
failure hereunder on the part of Redpoint; or (iv) of the gross negligence, bad
faith, or willful misconduct of either Placement Agent.  In the event of any
termination by Redpoint pursuant to clause (iii) above or any other termination
not enumerated above, the Placement Agent shall be entitled to receive upon
demand, in addition to other rights and remedies it may have hereunder, at law
or otherwise: (A) reimbursement for all reasonable expenses incurred by the
Placement Agent through the date of such termination; provided, however, that
the unpaid Legal Expense Reimbursement shall not exceed the sum of $50,000, (B)
the amounts that may become payable thereafter as a result of purchases of the
Company’s securities by Post-Closing Investors in accordance with the terms of
Section 3(c) above, to be paid if and when such amounts are due hereunder and
(C) in the event that within six months following such termination, Redpoint
consummates a corporate finance transaction in which a third party placement
agent or underwriter is engaged (or Redpoint enters into any agreement
(including, without limitation, a letter of intent) with respect to a financing
transaction within such six month period which is consummated at any time
thereafter), the Placement Agent shall be entitled to a cash fee equal to 2% of
the gross proceeds raised in such transaction to be paid promptly upon closing
of such transaction.  In the event of any termination by Redpoint pursuant to
clauses (i), (ii) or (iv) above, the Placement Agent shall not be entitled to
any compensation hereunder.

12.           Survival.  The provisions of Sections 3(c), 5(h) (first sentence
only), 5(l), 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 shall survive any
termination hereunder.

13.           Notices.  All communications hereunder will be in writing and,
except as otherwise expressly provided herein or after notice by one party to
the other of a change of address, if sent to the Placement Agent, will be
mailed, delivered or telefaxed and confirmed to National Securities Corporation,
875 N. Michigan Avenue, Suite 1650, Chicago, IL 60611, Attention: Brian
Friedman, Director Corporate Finance, telefax No.: (312) 371-0769, and Brean,
Murray, Carret & Co., LLC, 570 Lexington Avenue, 11th Floor, New York, NY 10022;
Attn: John Fletcher, Senior Vice President Investment Banking, telefax No. (212)
702-6548, with a copy to Littman Krooks LLP, 655 Third Avenue, 20th Floor, New
York, NY  10017, Attn: Steven D. Uslaner, Esq., telefax number (212) 490-2990,
if sent to Redpoint or Pubco, will be mailed, delivered or telefaxed and
confirmed to Redpoint Bio Corporation, 2005 Eastpark Drive, Cranbury, NJ 08512;
Attn: F. Raymond Salemme, Ph.D. — Chief Executive Officer, telefax number (609)
860-5900, with a copy to Morgan, Lewis & Bockius, LLP, 502 Carnegie Center
Princeton, New Jersey  08540, telefax No. (609) 919-6701; Attn: Andrew P.
Gilbert, Esq.

14.  Governing Law, Jurisdiction.  This Agreement shall be deemed to have been
made and delivered in New York City and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York without regard to principles of conflicts of law
thereof.  Any and all disputes, controversies or claims arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
shall be finally and exclusively resolved by arbitration in accordance with the
Arbitration Rules of the American Arbitration Association (“AAA”) as at present
in force. The arbitration shall take place in New York City, the State of New
York. The parties hereby submit themselves to the exclusive jurisdiction of the
arbitration tribunal in the City of New York, the State of New York under the
auspices of AAA. To the extent permitted by law, the award of the arbitrators
may include, without limitation, one or more of the following: a monetary award,
a declaration

19


--------------------------------------------------------------------------------


of rights, an order of specific performance, an injunction, reformation of the
contract. The decision of the arbitrators shall be final and binding upon the
parties hereto, and judgment on the award may be entered in any court having
jurisdiction over the subject matter thereof. The cash expenses of the
arbitration (including without limitation reasonable fees and expenses of
counsel, experts and consultants) shall be borne by the party against whom the
decision of the arbitrators is rendered; provided that if a party prevails only
partially, such party shall be entitled to be reimbursed for such costs and
expenses in the proportion that the dollar amount successfully claimed by the
prevailing party bears to the aggregate dollar amount claimed.

15.           Miscellaneous.  No provision of this Agreement may be changed or
terminated except by a writing signed by the party or parties to be charged
therewith.  Unless expressly so provided, no party to this Agreement will be
liable for the performance of any other party’s obligations hereunder.  Either
party hereto may waive compliance by the other with any of the terms, provisions
and conditions set forth herein; provided, however, that any such waiver shall
be in writing specifically setting forth those provisions waived thereby.  No
such waiver shall be deemed to constitute or imply waiver of any other term,
provision or condition of this Agreement. Neither party may assign its rights or
obligations under this Agreement to any other person or entity without the prior
written consent of the other party.

16.           Entire Agreement; Severability.  This Agreement together with any
other agreement referred to herein supersedes all prior understandings and
written or oral agreements between the parties with respect to the Offering and
the subject matter hereof. If any portion of this Agreement shall be held
invalid or unenforceable, then so far as is reasonable and possible (i) the
remainder of this Agreement shall be considered valid and enforceable and (ii)
effect shall be given to the intent manifested by the portion held invalid or
unenforceable.

17.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

20


--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of the agreement
between Redpoint and the Placement Agent, kindly sign and return this Agreement,
whereupon it will become a binding agreement between Redpoint and the Placement
Agent in accordance with its terms.

REDPOINT BIO CORPORATION

 

 

 

 

By:

   /s/ Raymond Salemme

 

 

F. Raymond Salemme

 

 

Chief Executive Officer

 

Accepted and agreed to this
4th day of December, 2006:

 

NATIONAL SECURITIES CORPORATION

 

 

 

 

By:

 /s/ Brian Friedman

 

 

Brian Friedman

 

 

Director Corporate Finance

 

 

 

 

 

 

 

BREAN MURRAY, CARRET & CO., LLC

 

 

 

 

By:

 /s/ John Fletcher

 

 

John Fletcher

 

 

Senior Vice President Investment Banking

 

 

21


--------------------------------------------------------------------------------


SCHEDULE 1
DISCLOSURE SCHEDULES

 

22


--------------------------------------------------------------------------------


Exhibit A-1

Form of Opinion-Redpoint Counsel

National Securities Corporation
875 N. Michigan Avenue, Suite 1560
Chicago, IL 60611

-and-

Brean Murray, Carret & Co., LLC
570 Lexington Avenue, 11th Floor
New York, NY 10022

Re:                               Offering of Units of Redpoint Bio Corporation

Ladies and Gentlemen:

We have acted as counsel for Redpoint Bio Corporation, a Delaware corporation
(“Redpoint”), in connection with the private placement (the “Offering”) of
[        ] units (“Units”) of [a to-be-named public entity] (“Pubco”), which is
anticipated will become the publicly-traded parent of Redpoint immediately prior
to the closing of the Offering, pursuant to that certain Placement Agency
Agreement dated December 4, 2006 (the “Placement Agency Agreement”) by and among
Redpoint and National Securities Corporation and Brean Murray, Carret & Co., LLC
(together, the “Placement Agents”).  Each Unit, prior to the application of any
exchange ratio relating to the Reverse Merger (as defined below), consists of
one share of common stock of Pubco (the “Common Stock” or “Shares”) and a
three-year warrant to purchase 25% of the number of Shares purchased
(“Warrant”).  Immediately prior to the initial closing of the Offering, Pubco
will acquire Redpoint by merger, through a wholly-owned subsidiary of [Pubco]
(the “Reverse Merger”).  Terms defined in the Placement Agency Agreement are
used as therein defined, unless otherwise defined herein.

In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of (i) the certificate of
incorporation of Redpoint, as amended to date, (ii) the by-laws of Redpoint, as
amended to date, (iii) the Confidential Private Placement Memorandum dated
December 4, 2006, as supplemented by that certain [Supplement]

 


--------------------------------------------------------------------------------


dated February [  ], 2007 (the “Memorandum”), (iv) the Placement Agency
Agreement, (v) the Escrow Agreement, (vi) the Merger Agreement, (vii) the
Certificate of  Merger filed with the Secretary of State of the State of
Delaware on [        ], 2007 (the “Certificate of Merger”), (viii) the form of
Warrant issuable pursuant to the purchase of the Units, (ix) the Placement Agent
Warrant, (x) Registration Rights Agreement, dated [                ], 2007, by
and among Pubco, the Placement Agents and the parties listed on the signature
page and Exhibit A thereto (the “Registration Rights Agreement”), (xi) the
Subscription Agreement and (xii) such other documents and records as we deemed
appropriate for purposes of the opinions set forth herein.  The Placement Agency
Agreement, Escrow Agreement, Merger Agreement, Warrant, Placement Agent Warrant,
Registration Rights Agreement and Subscription Agreement are referred to herein
collectively as the “Transaction Documents”.

We have assumed the genuineness of all signatures except for executive officers
of Redpoint, the legal capacity of natural persons, the authenticity of the
documents submitted to us as originals, the conformity to the original documents
of all documents submitted to us as certified, facsimile or photostatic copies,
and the authenticity of the originals of all documents submitted to us as
copies. We have also assumed that the Placement Agency Agreement constitutes a
valid and binding obligation of each party thereto other than Redpoint.

As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of Redpoint contained in the Placement Agency Agreement
and upon certificates of officers of Redpoint.

In rendering the opinions set forth herein, whenever a statement or opinion
herein is qualified by “to our knowledge”, “known to us” or by words of similar
import, it is intended to indicate that, during the course of our representation
of Redpoint in the subject transaction, no information has come to the attention
of those lawyers in our firm who have rendered legal services in connection with
the preparation of the Memorandum that gives us actual knowledge of the
inaccuracy of such statement or opinion.  Except as specifically set forth
herein, we have not undertaken any independent investigation to determine the
accuracy of facts material to any such statement or opinion, and no inference as
to such statement or opinion should be drawn from the fact of our representation
of Redpoint.  In making judgments in respect of matters of materiality, we have,
to the extent we deemed appropriate, relied upon management and other
representatives of Redpoint in assessing the possible impact of such items upon
Redpoint.

Based upon and subject to the foregoing and to the limitations and
qualifications described below, we are of the opinion that:

1.             Redpoint is a validly existing corporation in good standing under
the laws of the State of Delaware, has full corporate power and authority to
own, lease and operate its properties and conduct its business as described in
the Memorandum and is duly qualified as a foreign corporation and in good
standing in the State of New Jersey.

 

2


--------------------------------------------------------------------------------


2.             The authorized capital stock of Redpoint on the date hereof
consists of (i) [14,000,000] shares of Common Stock, $0.0001 par value per
share, and (ii) [10,000,000] shares of convertible preferred stock, $0.0001 par
value per share (“Preferred Stock”).

3.             The execution and delivery by Redpoint of the Transaction
Documents to which it is a party and the consummation by Redpoint of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of Redpoint and duly executed and delivered by
Redpoint.  Each of the Transaction Documents to which it is a party constitutes
the legal, valid and binding obligation of Redpoint, enforceable against
Redpoint in accordance with its terms.

4.             The execution and delivery by Redpoint of the Transaction
Documents to which it is a party and the consummation by Redpoint of the
transactions contemplated thereby will not (i) violate the provisions of the
Delaware General Corporation Law or any United States federal or New Jersey
state law, rule or regulation known to us to be currently applicable to
Redpoint; (ii) violate the provisions of Redpoint’s certificate of incorporation
or by-laws; (iii) violate any judgment, decree, order or award known to us of
any court, governmental body or arbitrator having jurisdiction over Redpoint; or
(iv) result in the breach or termination of any material term or provision of an
agreement to which Redpoint is a party and is described in the Memorandum (each,
a “Material Agreement”).

5.             Either (i) no consent, approval or authorization of, or other
action by, and no notice to or filing with, any United States federal or state
governmental authority on the part of Redpoint is required in connection with
the valid execution and delivery of the Transaction Documents to which it is a
party and the consummation by Redpoint of the transactions contemplated
thereunder, except for (A) the filing of a Form D that may be filed with the
United States Securities and Exchange Commission; (B) any filings under the
securities laws of the various jurisdictions in which the Shares, Warrants and
Placement Agent Warrants are being offered and sold in the Offering; (C) the
Certificate of Merger; and (D) any filings relating to public disclosure of the
transactions contemplated by the Transaction Documents, or (ii) any required
consent, approval, authorization, action or filing has been obtained, performed
or made by Redpoint.

6.             Based in part upon the representations made by you in the
Placement Agency Agreement and by the [purchasers] in the Subscription
Agreement, the offer, sale and issuance of the Units and the securities
comprising the Units to be issued in conformity with the terms of the Placement
Agency Agreement and Subscription Agreement, constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act of 1933, as
amended.

Our opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions.

 

3


--------------------------------------------------------------------------------


 

A.            For purposes of our opinions in paragraph 1 above as to the valid
existence and good standing of Redpoint, we have relied solely upon good
standing or similar certificates issued by appropriate authorities in the
subject jurisdictions.

B.            For purposes of our opinions set forth herein, we have relied on
officer’s certificate(s) (with respect to the officer’s certificate, only the
opinions in paragraphs 4(iv) and 5), the certificate of incorporation, and
minute books and stock records relating to meetings and written actions of the
Board of Directors and stockholders of Redpoint.  Redpoint has represented to us
that the records and documents made available to us are complete and accurate
and constitute all of Redpoint’s records and documents with respect to the
issuance of shares of its capital stock, options, warrants, conversion
privileges or other rights to purchase shares of its capital stock.

C.            The opinions expressed in this letter are limited to the state
laws of the State of New Jersey, the General Corporation Law of the State of
Delaware and the federal securities laws of the United States of America, and we
express no opinion with respect to the laws of any other state or jurisdiction. 
Furthermore, we express no opinion on any matter covered by (i) the “blue sky”
or securities laws of any state, (ii) laws, rules or regulations applicable to
(1) patents, copyrights, trademarks and other proprietary rights and licenses or
(2) the United States Food and Drug Administration, or (3) health care
regulatory matters or health care reimbursement.  For purposes of our opinion in
paragraph 4 above, we have considered only those state laws and additional U.S.
federal laws that are generally known to be applicable to transactions of the
type contemplated by the Transaction Documents.  We call to your attention to
the fact that the Placement Agency Agreement, the Escrow Agreement and the
Subscription Agreement state that they are governed by the law of the State of
New York.  We have made no investigation of New York law nor consulted with
counsel admitted to practice law in the State of New York.  We have not examined
the question of what law would govern the interpretation or enforcement of the
Placement Agency Agreement, the Escrow Agreement and the Subscription Agreement,
and our opinion with regard to the validity, binding nature and enforceability
of the Placement Agency Agreement, the Escrow Agreement and the Subscription
Agreement is based upon the assumption that the substantive laws of the State of
New York are substantially similar to the internal law of the State of New
Jersey.

D.            The opinions expressed herein are subject to bankruptcy,
insolvency, fraudulent transfer and other similar laws affecting the rights and
remedies of creditors generally and general principles of equity.

E.             Provisions of the Transaction Documents relating to
indemnification, contribution or exculpation may be limited by public policy or
by law.

F.             In rendering the opinion expressed in paragraphs 5 and 6 above,
we have assumed the accuracy of, and have relied upon, the Company’s
representations in the [Placement Agency Agreement] that the Company has made no
offer to sell the Shares by means of any general solicitation or publication of
any advertisement therefor.

 

4


--------------------------------------------------------------------------------


G.            For purposes of the opinion in paragraph 4, where any Material
Agreement states that it is governed by laws of a state other than the laws of
New Jersey, we have not made any investigation of the laws of such other state
but have merely assumed that they would be interpreted in accordance with their
plain meaning.  We have not reviewed the covenants in the Material Agreements
that contain financial ratios and other similar financial restrictions, and no
opinion is provided with respect thereto.

H.            We have assumed that the members of the Company’s Board of
Directors and stockholders have complied with applicable fiduciary duties in
connection with the authorization and performance of the Transaction Documents. 
We have also assumed that the Transaction Documents, and the transactions
contemplated thereby, were fair and reasonable to the Company and its
stockholders within the meaning of Section 144 of the Delaware General
Corporation Law.

In addition to the foregoing opinions, we advise you supplementally that we
participated in the preparation of the Memorandum and in conferences with
officers of Redpoint, at which the contents of the Memorandum and related
matters were discussed, and although we have not undertaken to determine
independently, and do not assume any responsibility for, the accuracy or
completeness of the statements contained in the Memorandum, based on such
conferences and our participation in the preparation of the Memorandum, and any
amendment or supplement thereto (other than the financial statements, including
supporting schedules and other financial and statistical information derived
therefrom), to our knowledge, the Memorandum, as supplemented, does not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

This opinion letter is effective only as of the date hereof.  We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur, or facts
that may come to our attention, subsequent to the date hereof.  This opinion
letter is furnished by us solely for the benefit of the Placement Agents in
connection with the transactions contemplated by the Placement Agency Agreement
and may not be relied upon by the Placement Agents for any other purpose, nor
may it be furnished to or relied upon by any other person or entity for any
purpose whatsoever.  This opinion letter is not to be quoted in whole or in part
or otherwise referred to or used, nor is it to be filed with any governmental
agency or any other person, without our express written consent.

Very truly yours,

 

5


--------------------------------------------------------------------------------


Exhibit A-2

Form of Opinion-Pubco Counsel

2.1           Pubco has been duly organized as a corporation and is validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, has full corporate power and authority to own, lease and operate
its properties and conduct its business as described in the Memorandum and is
duly qualified as a foreign corporation for the transaction of business and is
in good standing in each jurisdiction where the conduct of its business makes
such qualification necessary, except where the failure to so qualify would not
have a material adverse effect upon the business (as currently conducted),
financial condition, prospects or results of operation of Pubco (a “Material
Adverse Effect”).

2.2           The authorized capital stock of Pubco on the date hereof consists
of (i) [                                ] shares of Common Stock,
[$0.                ] par value per share, and (ii)
[                                            ] shares of Preferred Stock,
[$0.                ] par value per share.  All outstanding shares of capital
stock of Pubco have been duly authorized and are validly issued, fully paid and
non-assessable.

2.3           The Shares, the Warrants, the Placement Agent Warrants, and the
shares of Common Stock issuable upon exercise of the Warrants and the Placement
Agent Warrants have been duly authorized for issuance by all necessary corporate
action on the part of Pubco. The Shares and the shares of Common Stock issuable
upon exercise of the Warrants and the Placement Agent Warrants when issued, sold
and delivered against payment therefore in accordance with the provisions of the
Memorandum, the Subscription Agreements, the Warrants or the Placement Agent
Warrants, as applicable, will be duly and validly issued, fully paid and
non-assessable. The issuance of the Shares, the Warrants and the Placement Agent
Warrants and the shares of Common Stock issuable upon exercise of the Warrants
and the Placement Agent Warrants are not subject to any statutory or, to our
knowledge, contractual or other preemptive rights. A sufficient number of
authorized but unissued shares of Common Stock have been reserved for issuance
upon exercise of the Warrants and the Placement Agent Warrants.

2.4           The execution and delivery by Pubco of the Transaction
Documents(1) to which they are a party and the consummation by Pubco of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of Pubco and duly executed and delivered by Pubco. 
Each of the Transaction Documents to which it is a party constitutes the legal,
valid and binding obligation of Pubco, enforceable against Pubco in accordance
with its terms.

2.5           The execution and delivery by Pubco of the Transaction Documents
to which it is a party and the consummation by Pubco of the transactions
contemplated thereby will not (i) violate the provisions of the Delaware General
Corporation Law or any United States federal or state law, rule or regulation
known to us to be currently applicable to Pubco or (ii) violate the provisions
of Pubco’s Certificate of Incorporation or By-Laws; (iii) violate any judgment,
decree, order or award known to us of any court, governmental body or arbitrator
having jurisdiction over Pubco; or (iv) result in the breach or

 

 

--------------------------------------------------------------------------------

(1)             Transaction Documents should include the Placement Agency
Agreement, Escrow Deposit Agreement, the Merger Agreement,  Warrant, Placement
Agent Warrant; Registration Rights Agreement, Subscription Agreements.

 

6


--------------------------------------------------------------------------------


termination of any material term or provision of an agreement known to us to
which the Company is a party, except in any such case where the breach or
violation would not have a Material Adverse Effect on Pubco or its ability to
perform its obligations under the Transaction Documents.

2.6           To our knowledge, there is no action, proceeding or litigation
pending or threatened against Pubco before any court, governmental or
administrative agency or body.

2.7           Either (i) no consent, approval or authorization of, or other
action by, and no notice to or filing with, any United States federal or state
governmental authority on the part of Pubco is required in connection with the
valid execution and delivery of the Transaction Documents to which it is a party
and the consummation by Pubco of the transactions contemplated thereunder,
except for (A) the filing of a Form D that may be filed with the United States
Securities and Exchange Commission; (B) any filings under the securities laws of
the various jurisdictions in which the Shares, Warrants and Placement Agent
Warrants are being offered and sold in the Offering; and (C) any filings
relating to public disclosure of the transactions contemplated by the
Transaction Documents, or (ii) any required consent, approval, authorization,
action or filing has been obtained, performed or made by Pubco.

7


--------------------------------------------------------------------------------


Exhibit B

Form of Placement Agent Warrant

 


--------------------------------------------------------------------------------